Citation Nr: 9923616	
Decision Date: 08/20/99    Archive Date: 08/26/99

DOCKET NO.  99-14 330	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel













INTRODUCTION

The veteran had active military service from July 1969 to 
October 1983. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran in March 1997.  The attorney and the 
veteran signed fee agreements dated in march 1997 and January 
1998

The RO notified both the veteran and his attorney by a letter 
on February 16, 1999 that the case was being transferred to 
the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.


FINDINGS OF FACT

1.  A Board decision on October 31, 1996, denied entitlement 
to an increased rating for Post-Traumatic Stress Disorder 
(PTSD) from 30 percent disabling. 

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The attorney, J. J. W., was retained within one year 
after the October 31, 1996, Board decision. 

4.  The fee agreement signed by the parties in January 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, such fee to be paid by the VA from 
past-due benefits; it also provides that any prior award of 
attorney's fees for representation before the Court of 
Appeals for Veterans Claims under the Equal Access to Justice 
Act shall not be deducted from the 20 % contingency fee for 
representation before the VA.  


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
J. J. W. and the veteran as to VA representation have not 
been met.  38 U.S.C.A. § 5904(d)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20. 20.609(h) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  



(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.609(c)(1) (1998).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1998).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c)(3) (1998).  

On October 31, 1996, the Board denied the veteran's claim of 
an increased rating for PTSD from 30 percent.  The notice of 
disagreement which preceded the Board decision was received 
by the RO after November 18, 1988.  In October 1996, the 
veteran and the attorney J. J. W., executed a contract by 
which the attorney was retained to provide legal services in 
connection with the veteran's VA claims.  Therefore, the 
three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609(c) (1998).  

However, before VA can pay attorney fees out of the veteran's 
past-due benefits, it must also be determined whether there 
is a valid fee agreement between the veteran and the attorney 
J. J. W.

The law specifies that the total fee payable in an attorney-
fee agreement to an attorney may not exceed 20 percent of the 
total amount of any past-due benefits awarded in the 
veteran's claim.  38 U.S.C.A. § 5904(d) (1) (West 1991 & 
Supp. 1998). 

The applicable regulation specifies that the claimant and an 
attorney-at-law may enter into a fee agreement providing that 
payment for the services of the attorney-at-law will be made 
directly to the attorney-at-law by the VA out of any past-due 
benefits awarded as a result of a successful appeal to the 
Board following a prior denial of such benefits by the Board.  
Such an agreement will be honored by the VA only if the 
following conditions are met:

(i)  The total fee payable (excluding 
expenses) does not exceed 20 percent of 
the total amount of the past-due benefits 
awarded.  

(ii)  The amount of the fee is contingent 
on whether or not the claim is resolved 
in a manner favorable to the claimant or 
appellant, and

(iii)  The award of past-due benefits 
results in a cash payment to a claimant 
or an appellant from which the fee may be 
deducted.  38 C.F.R. § 20.609 (h) (1998).
  


In March 1997 the veteran and the attorney, J.J.W., executed 
a document entitled "Attorney-Client Representation 
Agreement."  By this document, the attorney, J.J.W., agreed 
to represent the veteran before the U.S. Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims). 

In January 1998, the veteran and the attorney, J. J. W., 
executed a document entitled "Attorney-Client Contingency 
Fee Agreement."  By this document, the attorney, J.J.W., 
agreed to represent the veteran before the VA, to include the 
Board of Veterans''Appeals.  The document states that the 
parties intended the document to succeed the original 
"Attorney-Client Representation Agreement."  The January 
1998 document states that "Client agrees to pay a fee equal 
to twenty percent (20%) of the total amount of any past-due 
benefits awarded by the Dept. of Veterans Affairs (VA) on the 
basis of Client's claim.  The document goes on to state that, 
"Since this Contract provides for legal services to be 
rendered before the Department of Veterans Affairs only, the 
parties agree that any prior award of attorney's fees for 
representation before the CVA under the Equal Access to 
Justice Act (EAJA) shall not (emphasis not added) be deducted 
from the 20 % contingency fee for representation before the 
VA."

The fee agreement between the veteran and the attorney J. J. 
W. allows for a total fee payable beyond the 20 percent of 
the total amount of past-due benefits awarded.  Specifically, 
it states that any prior award of attorney fees for 
representation before the Court under EAJA shall not be 
deducted from the 20 percent contingency fee.  

As the current fee agreement allows for a fee exceeding 20 
percent of the total amount of past-due benefits awarded, the 
fee agreement can not be recognized by the Board as valid for 
VA purposes under 38 U.S.C.A. § 5904 (d)(1) and 38 C.F.R. 
§ 20.609 (h).  The law is clear and states that the total fee 
payable can not exceed 20 



percent of the total amount of the past-due benefits awarded.  
Without a valid fee agreement recognized by the VA, attorney 
fees can not be paid from past-due benefits awarded to the 
veteran.  


ORDER

Eligibility for payment of attorney fees out of past-due 
benefits is denied.  




		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


